UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ x ] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1une 30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-123134 INTERNATIONAL GOLD CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 789 West Pender Street, Suite 1010 Vancouver, British Columbia Canada V6C 1H2 (Address of principal executive offices, including zip code.) (604) 606-7979 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [ x ] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [ ] Non-accelerated Filer [] Smaller Reporting Company [x ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. YES [ ] NO [ x ] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 6,000,000 as of August 11, 2010. INTERNATIONAL GOLD CORP. (An Exploration Stage Company) SECOND QUARTER FINANCIAL STATEMENTS JUNE 30, 2010 (Unaudited) (Stated in U.S. Dollars) INTERNATIONAL GOLD CORP. (An Exploration Stage Company) BALANCE SHEETS (Unaudited) (Stated in U.S. Dollars) JUNE 30 DECEMBER 31 ASSETS Current Cash $ $ Amounts receivable Advance recoverable (Note 3) - Mineral Claim Interest (Note 4) $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Advances from related parties (Note 6) Promissory notes due to related party (Note 6) STOCKHOLDERS’ DEFICIENCY Capital Stock (Note 5) Authorized: 100,000,000 voting common shares with par value of $0.00001 per share Issued: 6,000,000 common shares as at December 31, 2009 and at June 30, 2010 60 60 Additional paid-in capital Deficit Accumulated During The Exploration Stage ) ) Accumulated Other Comprehensive Income ) ) $ $ The accompanying condensed notes are an integral part of these financial statements. 1 INTERNATIONAL GOLD CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) (Stated in U.S. Dollars) CUMULATIVE FROM THREE MONTHS ENDED SIX MONTHS ENDED INCEPTION JUNE 30 JUNE 30 DECEMBER 9 2010 2009 2010 2009
